DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites:
29.  The water reservoir of claim 16…
wherein the compressible compliant portion…has base portion and an inwardly oriented lip, and wherein the lip must be compressed towards the base portion to enable insertion of the water reservoir into the water reservoir dock and to enable removal of the water reservoir from the water reservoir dock…
wherein the compressible compliant portion includes a base portion and a lip extending away from the base portion and inwardly oriented towards an interior of the water reservoir, the lip being resiliently movable relative to the base portion to allow the compressible compliant portion to compress when moving the water reservoir lid towards and relative to the water reservoir base…Emphasis added.

Claim 29 is indefinite because it is unclear if the first recitation of a “base portion” and “an inwardly oriented lip” is the same as the second recitation of “a base portion” and “a lip.”  
To overcome this rejection, claim 29 could be amended to read:
29.  The water reservoir of claim 16…
wherein the compressible compliant portion…has base portion and an inwardly oriented lip, and wherein the lip must be compressed towards the base portion to enable insertion of the water reservoir into the water reservoir dock and to enable removal of the water reservoir from the water reservoir dock…
wherein the lip extends away from the base portion and is inwardly oriented towards an interior of the water reservoir, the lip being resiliently movable relative to the base portion to allow the compressible compliant portion to compress when moving the water reservoir lid towards and relative to the water reservoir base…
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The claims are rejected as follows:
Claims 2–13, 15–18, 20–28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kepler et al., US 2007/0169776 A1 in view of Virr et al., US 2004/0060559 A1.
Claims 14, 19, 29 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kepler in view of Virr and in further view of Kamiya et al., US 2003/0094768 A1.
Claim 2 describes a water reservoir for use with a respiratory pressure therapy (RPT) device for pressurizing breathable air to treat a respiratory disorder in a patient.  The RPT device is associated with a water reservoir dock to at least partly receive the water reservoir.  The water reservoir comprises a water reservoir base, configured to hold a volume of water to be used for humidification of the breathable air, a water reservoir lid connected to the base and a compliant portion configured to seal the base to the lid.  The compliant portion is constructed from an elastomeric material. The compliant portion is positioned between the lid and the base, is coupled to the water reservoir base and/or the lid, or is formed as part of the lid and/or the base.  
During operation, the reservoir lid is resiliently movable relative to the water reservoir base between a first position and a second position.  The compliant portion is relatively more compressed in the second position compared to the first position. The lid and the base are sealed relative to one another in the first and second positions.  
Additionally, during operation, the compliant portion is configured to be resiliently compressed to allow the lid to move the second position, either when inserting the reservoir into the dock or when removing the reservoir from the dock.
Note that the limitations describing the structure and operation of the RPT device fail to receive patentable weight.  This is because the claimed invention is for a water reservoir.  The claimed invention is not directed to an RPT system comprising the reservoir.  Therefore the limitations describing the structure and function of the RPT system are non-positively recited elements of the claim.  See MPEP 2115 (“A claim is only limited by positively recited elements”). 
Additionally, note that the limitation—“the compliant portion must be compressed to allow the water reservoir lid and the water reservoir base to be removed towards one another (a) when inserting the water reservoir into the water reservoir dock and/or (b) when removing the water reservoir from the water reservoir dock”—fails to differentiate over the prior art.  This limitation describes the manner in which the device is used, rather than its structure.  See MPEP 2114(II).
Note that the “compliant portion” limitation does not invoke 35 U.S.C. 112, sixth paragraph.  Rather, this limitation is sufficiently structural, because it operates as a seal.
Kelper discloses a tank 16 (corresponding to the claimed “water reservoir”).  See Kelper Fig. 14, [0081], [0087].  The tank 16 comprises a lower tank housing 190 (the “water reservoir base”) configured to hold a volume of water to be used for humidification of breathable air.  Id. The tank 16 also comprises an upper tank housing 188 (the “water reservoir lid”) connected to the lower tank housing 190.  Id.  The tank 16 further comprises a housing seal 209 (the “compliant portion”) configured to seal the Id.  The housing seal 209 is positioned between the upper and lower housings 188, 190.  Id.  

    PNG
    media_image1.png
    876
    607
    media_image1.png
    Greyscale

Kelper differs from claim 2, because it fails to teach the seal 209 being “constructed from an elastomeric material.”  But the seal 209 is provided to prevent leakage between the upper and lower housings 188, 190.  See Kelper [0087].  
Virr teaches that an elastomeric material, such as silicone rubber, is a conventional material used to manufacture a gasket used to seal the interface between a cover 36 and base 40, of a humidifier 30.  See Virr Fig. 7, [0061].  It would have been obvious to manufacture Kelper’s seal 209 from silicone rubber, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See 
As noted, the following limitations fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus (see MPEP 2114(II)): 
“the water reservoir lid is resiliently movable relative to the water reservoir base between a first position and a second position, the compliant portion being relatively more compressed in the second position compared to the first position, the water reservoir lid and the water reservoir base being sealed relative to one another in the first position and the second position” and
“the compliant portion is configured to be resiliently compressed to allow the water reservoir lid to move to the second position (a) when inserting the water reservoir into the water reservoir dock and/or (b) when removing the water reservoir from the water reservoir dock.”
Note, however, that Kelper’s tank 16 is capable of performing these functions.  The tank 16 has a seal 209 positioned between the upper and lower housings 188, 190.  See 
The seal 209 is configured to be resiliently compressed to allow the lid to move to the second position, because the seal 209 has resiliency due to the fact that it acts as a gasket.  A user could press down on the upper housing 188 when either inserting or removing the tank 16 from the dock 14.
Claim 3 requires for the device of claim 2, the lid includes a water reservoir inlet and a water reservoir outlet.
Kepler’s upper housing 188 includes an inlet 18 (the “water reservoir inlet”) and an outlet 20 (the “water reservoir outlet”).  See Kepler Fig. 14, [0088].
Claim 4 requires for the device of claim 2, the lid includes a protrusion configured to releasably engage within a recess of the water reservoir dock.  The water reservoir is received in the dock to secure the reservoir to the dock.
Note that the limitations “to releasably engage within a recess of the water reservoir dock” and “to secure the reservoir to the dock”—fail to patentably distinguish over the prior art.  These limitations describe the manner of operating the device, rather than its structure.  See MPEP 2114(II).  Additionally, the limitations fail to receive patentable weight, because the water reservoir dock is not a positively recited structural element of the claimed invention.  See MPEP 2115.
Kepler’s tank 16 comprises a tank seal 196 that protrudes from the inlet 18.  See Kepler Fig. 14, [0081], [0087].  This tank seal 196 corresponds to the “protrusion.”  Id.  The tank seal 196 is configured to engage a tank inlet interface of a pressure support system 10.  See Kepler Fig. 1B, [0109].  The tank inlet interface comprises a recess, because it contains pathway 296.  Id. at Fig. 22, [0095].  The tank inlet interface also comprises a recess, which are the threaded grooves that receive the grooves on the Id. at Fig. 14.  Note also that the handle ridge 204, can also correspond to the “protrusion.”  Id. at Fig. 14, [0082].  
Claim 5 requires for the device of claim 4, the reservoir is configured so that when it is received in the dock, the compliant portion urges the lid towards a corresponding portion of the dock to maintain engagement between the protrusion and the recess, and secure the reservoir and the dock.
The limitations of this claim fail to patentably distinguish over the prior art, because they describe the manner of operating the device, rather than its structure.  See MPEP 2114(II).  Additionally, the limitations fail to receive patentable weight, because the water reservoir dock is not a positively recited structural element of the claimed invention.  See MPEP 2115.
Claim 6 requires for the device of claim 4, the reservoir is configured so that downward pressing the lid towards the base compresses the compliant portion, disengages the protrusion from the recess and allows removal of the reservoir from the dock.
The limitations of this claim fail to patentably distinguish over the prior art, because they describe the manner of operating the device, rather than its structure.  See MPEP 2114(II).  Additionally, the limitations fail to receive patentable weight, because the water reservoir dock is not a positively recited structural element of the claimed invention.  See MPEP 2115.
Claim 7 
Kepler’s handle ridge 204 is tapered so as to increase toward the back of the tank 16.  See Kepler Fig. 14, [0082].  The back of the tank 16 is the direction opposite to the insertion direction, as seen in Fig. 1B.
Claim 8 requires for the device of claim 2, the reservoir base includes a conductor plate constructed from a heat conducting material, such that when the reservoir is received in the dock, the conductor plate thermally engages with a spring-loaded heater plate on the dock, so as to allow transfer of heat from the heater plate to the conductor plate, during operation of the heater plate.
Note that the limitations describing the “spring-loaded heater plate” fail to patentably distinguish over the prior art, because this is a non-positively recited structural element.  See MPEP 2115.
Kepler’s lower housing 190 includes a heat conductor 240 (the “conductor plate”) constructed from stainless steel.  See Kepler Fig. 14, [0086].
Claim 9 requires for the device of claim 2, the reservoir further includes a latch to secure the base and the lid together.  
Kepler’s device comprises a catch 226 (the “latch”) which secures the upper and lower housings 188, 190 together.  See Kepler Fig. 14, [0087].
Claim 10 requires for the device of claim 9, when the base and the lid are secured together by the latch, the compliant portion is compressed into the second position between the base and the lid.
The housing seal 209 is compressed when the upper and lower housings are secured together by the catch 226, because the housing seal 209 is pressed between these two elements.  See 
Claim 11 requires for the device of claim 9, the lid is connected to the base via a hinged joint.  The hinged joint is positioned on an insertion end of the reservoir.  The latch is positioned on a side of the reservoir opposite the insertion end.  The lid includes an upper gripping portion and the baes includes a lower gripping portion.  The upper and lower gripping portions are graspable by the patient to move the lid and the base towards one another, thus compressing the compliant portion whilst the lid and bae remain latched by the latch.  The latch is positioned between the upper and lower gripping portions.
Note that the limitation indicating that—“the upper and lower gripping portions are graspable by the patient to move the lid and the base towards one another, thus compressing the compliant portion whilst the lid and base remain latched by the latch”—fails to patentably distinguish over the prior art.  This limitation describes the manner in which the device operates, rather than its structure.  See MPEP 2114(II).
Kepler’s upper housing 188 is connected to the lower housing portion 190 by tabbed protrusions 214 and tab engaging members 230 (together the “hinged joint”).  See Kepler Fig. 14, [0087].  The upper housing 188 includes an upper gripping portion, which is an upper surface of the upper housing 188.  Id.  The lower housing 190 includes a lower gripping portion, which is a lower surface of the lower housing 190.  Id.  The catch 226 is positioned between the upper and lower gripping portions.  Id.
The ends where the hinged joint 214, 230 is located can be interpreted as the “insertion end of the water reservoir,” because the limitations describing the RPT device a non-positively recited elements of the claim.  See 
However, it also would have been obvious to switch the positions of the catch 226 and the hinged joint 214, 230, because this would merely represent rearranging the parts of the device, with no significant change in function.  See MPEP 2144.04(VI)(C).
Claim 12 requires for the device of claim 11, at least one of the upper and lower gripping portions includes ribs.
The upper gripping surface includes ribs, which are the three sides of the handle ridge 204.  See Kepler Fig. 14, [0082].
Claim 13 requires for the device of claim 2, the water reservoir base further comprises an inner lip, positioned radially inward of the compliant portion when the reservoir lid is in a closed position, to discourage egress of liquid from the reservoir.
The limitation—“to discourage egress of liquid from the water reservoir”—fails to patentably distinguish over the prior art.  This limitation describes the manner of operating the device, rather than its structure.  See MPEP 2114(II).
Kepler’s lower housing 190 comprises a seal ledge 224 (the “inner lip”) positioned radially inward of the housing seal 209 when the upper housing is in a closed position.  See Kepler Fig. 14, [0084].
Claim 14 requires for the device of claim 2, the lid includes a water reservoir inlet and a water reservoir outlet.  The lid includes a protrusion configured to releasably engage within a recess of the water reservoir dock.  The water reservoir is received in the dock to secure the reservoir to the dock.  The reservoir base includes a conductor plate constructed from a heat conducting material, such that when the reservoir is received in the dock, the conductor plate thermally engages with a spring-loaded heater plate on the dock, so as to allow transfer of heat from the heater plate to the conductor 
Additionally, the lid is pivotally connected to the base via a hinged joint.  The hinged joint is positioned on an insertion end of the reservoir.  The latch is positioned on a side of the reservoir opposite the insertion end.  The lid includes an upper gripping portion and the baes includes a lower gripping portion.  The upper and lower gripping portions are graspable by the patient to move the lid and the base towards one another, thus compressing the compliant portion whilst the lid and bae remain latched by the latch.  The latch is positioned between the upper and lower gripping portions. At least one of the upper and lower gripping portions includes ribs.
Also, the compliant portion includes a base portion and a lip extending away from the base portion and inwardly oriented towards an interior of the water reservoir.  The lip is resiliently movable relative to the base portion to allow the compliant portion to compress when moving the water reservoir lid from the first position to the second position.
Furthermore, the water reservoir base comprises an inner lip, positioned radially inward of the compliant portion when the reservoir lid is in a closed position, to discourage egress of liquid from the reservoir.
Note that the limitations “to releasably engage within a recess of the water reservoir dock” and “to secure the reservoir to the dock”—fail to patentably distinguish over the prior art.  These limitations describe the manner of operating the device, rather than its structure.  See MPEP 2114(II).  Additionally, the limitations fail to receive See MPEP 2115.
Additionally, note that the limitations describing the “spring-loaded heater plate” fail to patentably distinguish over the prior art, because this is a non-positively recited structural element.
Furthermore, the limitation indicating that—“the upper and lower gripping portions are graspable by the patient to move the lid and the base towards one another, thus compressing the compliant portion whilst the lid and base remain latched by the latch”—fails to patentably distinguish over the prior art.  This limitation describes the manner in which the device operates, rather than its structure.  See MPEP 2114(II).
Additionally, the limitation—“to discourage egress of liquid from the water reservoir”—fails to patentably distinguish over the prior art.  This limitation describes the manner of operating the device, rather than its structure.  See MPEP 2114(II).
Kepler’s upper housing 188 includes an inlet 18 (the “water reservoir inlet”) and an outlet 20 (the “water reservoir outlet”).  See Kepler Fig. 14, [0088].
tank 16 comprises a tank seal 196 that protrudes from the inlet 18.  See Kepler Fig. 14, [0081], [0087].  This tank seal 196 corresponds to the “protrusion.”  Id.  The tank seal 196 is configured to engage a tank inlet interface of a pressure support system 10.  See Kepler Fig. 1B, [0109].  The tank inlet interface comprises a recess, because it contains pathway 296.  Id. at Fig. 22, [0095].  The tank inlet interface also comprises a recess, which are the threaded grooves that receive the grooves on the female portion of the tank seal 196.  Id. at Fig. 14.  Note also that the handle ridge 204, can also correspond to the “protrusion.”  Id
The lower housing 190 includes a heat conductor 240 (the “conductor plate”) constructed from stainless steel.  See Kepler Fig. 14, [0086].
The upper housing 188 is pivotally connected to the lower housing portion 190 by tabbed protrusions 214 and tab engaging members 230 (together the “hinged joint”).  See Kepler Fig. 14, [0087].  The upper housing 188 includes an upper gripping portion, which is an upper surface of the upper housing 188.  Id.  The lower housing 190 includes a lower gripping portion, which is a lower surface of the lower housing 190.  Id.  The catch 226 is positioned between the upper and lower gripping portions.  Id.  The upper gripping surface includes ribs, which are the three sides of the handle ridge 204.  See Kepler Fig. 14, [0082].
The ends where the hinged joint 214, 230 is located can be interpreted as the “insertion end of the water reservoir,” because the limitations describing the RPT device a non-positively recited elements of the claim.  See MPEP 2115.
However, it also would have been obvious to switch the positions of the catch 226 and the hinged joint 214, 230, because this would merely represent rearranging the parts of the device, with no significant change in function.  See MPEP 2144.04(VI)(C).
The lower housing 190 comprises a seal ledge 224 (the “inner lip”) positioned radially inward of the housing seal 209 when the upper housing is in a closed position.  See Kepler Fig. 14, [0084].
Kepler differs from claim 14, because the seal 209 does not have the same structure as the claimed “compliant portion.”  
But Kamiya discloses a seal ring 1 for sealing a junction within a tank.  See Kamiya Fig. 1, [0002], [0028]. The seal ring 1 comprises a first curved seal surface 5 Id. at Fig. 1, [0030].  The second curved surface 4 is resiliently movable relative to the first seal surface 5.  Id. at [0032].  

    PNG
    media_image2.png
    1122
    2037
    media_image2.png
    Greyscale

The seal ring 1 is beneficial because it prevents seal surface variations due to differences in thermal contract between the seal ring and the tank joint, to improve resilience of the seal and to prevent leakage.  See Kamiya [0010].  It would have been obvious to use Kamiya’s seal ring 1 in place of Kepler’s seal 209 to provide these benefits.  It also would have been obvious to modify Kepler in this way, because it would merely represent substituting one type of seal ring for another, with a reasonable expectation of success.  See MPEP 2143(I)(B).  With this modification, the second seal surface 4 would be inwardly oriented toward an interior of Kepler’s tank 16, in the same way that the second seal surface 4 is inwardly oriented as seen in Kamiya’s Fig. 2.
Claim 15 
Kepler discloses a pressure support system 10 (the “RPT device”).  Kepler Figs. 1A, 1B, [0037].  The system 10 comprises a pressure generator 30 (the “blower”), and the tank 16, corresponding to the water reservoir of claim 2.  Id. at Figs. 1A, 1B, 2, 14, [0043].  
Claim 16 describes a water reservoir for use with a respiratory pressure therapy (RPT) device for pressurizing breathable air to treat a respiratory disorder in a patient.  The reservoir comprises a water reservoir base configured to hold a volume of water to be used for humidification of the breathable air.  The reservoir also comprises a water reservoir lid connected to the base, and a compressible compliant portion.  The compressible compliant portion is configured to seal between the water reservoir base and the water reservoir lid.  The water reservoir base and the water reservoir lid are movable relative to each other when securely connected whilst maintaining sealing therebetween due to the compressible compliant portion.  
During operation, the lid is configured to move towards the base during insertion of the reservoir into, or releasing the reservoir from a water reservoir dock associated with the RPT, thereby compressing the compressible compliant portion.     
The reservoir further comprises a retaining assembly configured to secure the reservoir to the reservoir dock.  The retaining assembly includes a protrusion on the water reservoir lid. The protrusion is configured to releasably engage with a recess formed on the water reservoir dock due to a reaction force to resilient compression of the compressible compliant portion urging the lid upwardly and thus the protrusion into the recess.
Note that the limitations describing the structure and operation of the RPT device fail to receive patentable weight.  This is because the claimed invention is for a water reservoir.  The claimed invention is not directed to an RPT system comprising the reservoir.  Therefore the limitations describing the structure and function of the RPT system are non-positively recited elements of the claim.  See MPEP 2115 (“A claim is only limited by positively recited elements”). 
Additionally, several limitations fail to differentiate over the prior art, because they describe the manner of operating the device, rather than its structure.  See MPEP 2114(II).  These limitations include:
The “water reservoir lid is configured to move towards the water reservoir base during insertion of the water reservoir into, or releasing the water reservoir from, a water reservoir dock associated with the RPT, thereby compressing the compressible compliant portion” and
The “protrusion…configured to releasably engage with a recess formed on the water reservoir dock due to a reaction force to resilient compression of the compressible compliant portion urging the water reservoir lid upwardly and thus the protrusion into the recess.”

Note that the “compressible compliant portion” limitation does not invoke 35 U.S.C. 112, sixth paragraph.  Rather, this limitation is sufficiently structural, because it operates as a seal.
Additionally note that the “retaining assembly” limitation fails to invoke 35 U.S.C. 112, sixth paragraph, because it describes the structure of the assembly, as it comprises a protrusion.
Kepler disclsoes a tank 16 (corresponding to the claimed “water reservoir”).  See Kelper Fig. 14, [0081], [0087].  The tank 16 comprises a lower tank housing 190 (the “water reservoir base”) configured to hold a volume of water to be used for humidification of breathable air.  Id. The tank 16 also comprises an upper tank housing 188 (the “water reservoir lid”) connected to the lower tank housing 190.  Id.  The tank 16 further comprises a housing seal 209 (the “compressible compliant portion”) configured to seal the upper and lower housings 188, 190 relative to one another.  Id.  The upper and lower housings 188, 190 are movable relative to one another when securely connected, while maintaining sealing therebetween due to the housing seal 209—because a user could push the upper housing 188 toward the lower housing 190 when they are connected together.  The tank 16 also comprises a handle ridge 204 (the “protrusion”) on the upper housing 188.  Id.

    PNG
    media_image1.png
    876
    607
    media_image1.png
    Greyscale

Kelper differs from claim 16, because it fails to teach the seal 209 being “compressible.”  But the seal 209 is provided to prevent leakage between the upper and lower housings 188, 190.  See Kelper [0087].  
Virr teaches that a compressible material, such as silicone rubber, is a conventional material used to manufacture a gasket used to seal the interface between a cover 36 and base 40, of a humidifier 30.  See Virr Fig. 7, [0061].  It would have been obvious to manufacture Kelper’s seal 209 from silicone rubber, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.
As noted, the following limitations fail to patentably distinguish over the prior art, because they describe the manner in which the device is intended to operate, rather than its structure (see MPEP 2114(II)):
The “water reservoir lid is configured to move towards the water reservoir base during insertion of the water reservoir into, or releasing the water reservoir from, a water reservoir dock associated with the RPT, thereby compressing the compressible compliant portion” and
The “protrusion…configured to releasably engage with a recess formed on the water reservoir dock due to a reaction force to resilient compression of the compressible compliant portion urging the water reservoir lid upwardly and thus the protrusion into the recess.”
Claim 17 requires for the water reservoir of claim 16, the reservoir is configured so that when it is received in the water reservoir dock, (a) the compressible compliant portion urges the lid toward a corresponding portion of the dock to maintain 
The limitations of this claim fail to patentably distinguish over the prior art, because they describe the manner of operating the device, rather than its structure.  See MPEP 2114(II).  Additionally, the limitations fail to receive patentable weight, because the water reservoir dock is not a positively recited structural element of the claimed invention.  See MPEP 2115.
Claim 18 requires for the device of claim 17, the reservoir and the compressible compliant portion are configured so that pressurized air assists in (a) and (b).
The limitations of this claim fail to patentably distinguish over the prior art, because they describe the manner of operating the device, rather than its structure.  See MPEP 2114(II).  Additionally, the limitations fail to receive patentable weight, because the water reservoir dock is not a positively recited structural element of the claimed invention.  See MPEP 2115.
Claim 19 requires for the device of claim 16, the compressible compliant portion is connected to the water reservoir lid and has a base portion and an inwardly oriented lip comprising elastomeric material.  The lip must be deflected towards and relative the base to enable removal of the water reservoir from the dock.
The limitation indicating that—“the lip must be deflected towards and relative to the base portion to enable insertion of the water reservoir into the water reservoir dock and to enable removal of the water reservoir from the water reservoir dock”—fails to See MPEP 2114(II).
In Kepler, the housing seal 209 is connected to the upper housing 188, because it seals the interface between the upper and lower housings 188, 190.  See Kepler Fig. 14, [0087].  
Kepler differs from claim 14, because the seal 209 does not have the same structure as the claimed “compressible compliant portion.”  
But Kamiya discloses a seal ring 1 for sealing a junction within a tank.  See Kamiya Fig. 1, [0002], [0028]. The seal ring 1 comprises a first curved seal surface 5 (the “base portion”) and a second curved surface 4 (the “lip”) extending away from the first seal surface 5.  Id. at Fig. 1, [0030].  The second curved surface 4 is deflectable toward the first curved surface 5.  Id. at [0032].  

    PNG
    media_image2.png
    1122
    2037
    media_image2.png
    Greyscale

The seal ring 1 is beneficial because it prevents seal surface variations due to differences in thermal contract between the seal ring and the tank joint, to improve See Kamiya [0010].  It would have been obvious to use Kamiya’s seal ring 1 in place of Kepler’s seal 209 to provide these benefits.  It also would have been obvious to modify Kepler in this way, because it would merely represent substituting one type of seal ring for another, with a reasonable expectation of success.  See MPEP 2143(I)(B).  
Claim 20 requires for the device of claim 16, to remove the reservoir from the dock, (a) the water reservoir lid is moved towards the base to compress the compliant portion, thereby disengaging the protrusion from the recess and (b) the water reservoir is slid in a horizontal direction to remove the reservoir from the dock.
The limitations of this claim fail to patentably distinguish over the prior art, because they describe the manner of operating the device, rather than its structure.  See MPEP 2114(II).  Additionally, the limitations fail to receive patentable weight, because the water reservoir dock is not a positively recited structural element of the claimed invention.  See MPEP 2115.
Claim 21 requires for the device of claim 16, height and/or shape of the water reservoir are dimensioned so that to engage the reservoir, and to disengage the water reservoir from the dock, the compressible compliant portion is compressed.
The limitations of this claim fail to patentably distinguish over the prior art, because they describe the manner of operating the device, rather than its structure.  See MPEP 2114(II).  Additionally, the limitations fail to receive patentable weight, because the water reservoir dock is not a positively recited structural element of the claimed invention.  See 
Claim 22 requires for the device of claim 16, during insertion of the reservoir at least partly into the dock, compression of the compressible compliant portion allows the protrusion to initially slide under an outer edge surface of the dock before reaching the recess, at which point the compliant portion at least partially springs back to engage the protrusion within the recess, thus securing the reservoir within the dock.
The limitations of this claim fail to patentably distinguish over the prior art, because they describe the manner of operating the device, rather than its structure.  See MPEP 2114(II).  Additionally, the limitations fail to receive patentable weight, because the water reservoir dock is not a positively recited structural element of the claimed invention.  See MPEP 2115.
Claim 23 requires for the device of claim 16, the protrusion is tapered so as to increase in height in a direction opposite to a direction of insertion of the reservoir into the dock.
Kepler’s handle ridge 204 is tapered so as to increase toward the back of the tank 16.  See Kepler Fig. 14, [0082].  The back of the tank 16 is the direction opposite to the insertion direction, as seen in Fig. 1B.
Claim 24 requires for the device of claim 16, the reservoir base includes a conductor plate constructed from a heat conducting material, such that when the reservoir is received in the dock, the conductor plate thermally engages with a heater plate within the dock, so as to allow transfer of heat from the heater plate to the conductor plate, during operation of the heater plate.
Note that the limitations describing the “heater plate” fail to patentably distinguish over the prior art, because this is a non-positively recited structural element.
Kepler’s lower housing 190 includes a heat conductor 240 (the “conductor plate”) constructed from stainless steel.  See Kepler Fig. 14, [0086].
Claim 25 requires for the device of claim 16, the reservoir further includes a latch to secure the base and the lid together.  When the base and the lid are secured together by the latch, the base and the lid are movable relative to one another to allow compression of the compressible compliant portion.
Kepler’s device comprises a catch 226 (the “latch”) which secures the upper and lower housings 188, 190 together.  See Kepler Fig. 14, [0087].  The upper and lower housing portions 188, 190 are movable relative to one another to allow compression of the housing seal 209, due to the elastomeric material used to construct the seal 209.
Claim 26 requires for the device of claim 16, the lid is pivotally connected to the base.
Kepler’s upper and lower housings 188, 190 are pivotally connected with one another.  See Kepler [0087].
Claim 27 requires for the device of claim 16, the lid includes a portion configured to be exposed even after insertion into the dock. The portion includes upper and/or lower ribs to form a grip surface.
Note that the limitation describing that the portion is “configured to be exposed even after insertion into the dock”—fails to patentably distinguish over the prior art, because the dock is not a positively recited structural component of the device.  See 
In Kepler, the handle ridge 204 corresponds to the “portion.”  See Kepler Fig. 14, [0082].  It includes upper ribs (the three sides of the handle ridge) to form a grip surface.  Id.
Claim 28 requires for the device of claim 16, the reservoir includes an inlet and an outlet positioned at different heights on a side wall of the lid.  The reservoir is configured to horizontally slide into the dock such that the inlet and outlet engage an inlet dock seal and an outlet dock seal, with the protrusion engaging with the recess.
The limitation indicating that the limitation—“the reservoir is configured to horizontally slide into the dock such that the inlet and outlet, respectively, engage an inlet dock seal and an outlet dock seal, and the protrusion engages within the recess”—fails to patentably distinguish over the prior art, because it describes the manner of operating the device, rather than its structure.  See MPEP 2114(II).  Additionally, the dock is not a positively recited structural element of the claimed device.  See MPEP 2115.
Kepler’s tank 16 includes an inlet 18 and an outlet 20, positioned at different heights along the top side wall of the upper housing 188.  See Kepler Fig. 14, [0038]. 
Claim 29 is a combination of claims 17, 19, 20–26 and 28.  Claim 29 is unpatentable for the reasons stated in the rejection of each of these claims, as explained above.  Note that when Kamiya’s seal ring 1 is used in place of Kepler’s seal 209, the second seal surface 4 would be inwardly oriented towards the interior of Kepler’s tank 16, for the reasons stated in the rejection of claim 14 above.
Claim 30 describes a water reservoir configured to be removable secured relative to a water reservoir dock of a respiratory pressure therapy (RPT) device.  The 
The reservoir also comprises a seal constructed from an elastomeric material, configured to seal the base and the lid when the lid is in a closed position on the base. The seal is configured to facilitate resilient movement between a first state and a second state when the water reservoir lid is in the closed position.  The seal is relatively more compressed in the second state compared to the first state.
The reservoir also comprises a protrusion configured to be movable relative to the water reservoir base between an equilibrium position and a displaced position when the lid is in the closed position and when the reservoir is moved into and out of engagement with the dock.  The displaced position corresponds to the second state and the equilibrium position corresponds to the first state. The protrusion is configured to be locked within a recess in the water reservoir dock under the resilient bias of the seal when the water reservoir is received by the water reservoir dock, so as to secure the water reservoir to the dock.
Note that the limitations describing the structure and operation of the RPT device fail to receive patentable weight.  This is because the claimed invention is for a water reservoir.  The claimed invention is not directed to an RPT system comprising the reservoir.  Therefore the limitations describing the structure and function of the RPT system are non-positively recited elements of the claim.  See 
Additionally, the following limitations fail to patentably distinguish over the prior art, because they describe the manner of operating the device rather than its structure (see MPEP 2114(II)):
“the seal is configured to facilitate in resilient movement between a first state and a second state when the water reservoir lid is in the closed position, the seal being relatively more compressed int eh second state compared to the first state” and
the “protrusion configured to be movable relative to the water reservoir base between an equilibrium position and a displaced position when the lid is in the closed position and when the water reservoir is moved into and out of engagement with the water reservoir dock, the displaced position corresponding to the second state of the seal and the equilibrium position corresponding to the first state of the seal, the protrusion being configured to be locked within a recess in a water reservoir dock under the resilient bias of the seal when the water reservoir is received by the water reservoir dock, so as to secure the water reservoir to the water reservoir dock.”
Kepler discloses a tank 16 (corresponding to the claimed “water reservoir”).  See Kepler Fig. 14, [0081], [0087].  The tank 16 comprises a lower tank housing 190 (the “water reservoir base”) and an upper tank housing 188 (the “water reservoir lid”).  Id.  The upper tank housing 188 is pivotally connected to the lower tank housing 190, because the housing 188, 190 are pivoted with respect to one another, when the two housings 188, 190 are put together.  Id. at [0087].  The upper housing 188 comprises an inlet 18 (the “water reservoir inlet”) and an outlet 20 (the “water reservoir outlet”).  Id. at Id.  
The tank 16 further comprises a tank seal 196 that protrudes from the inlet 18.  See Kepler Fig. 14, [0081], [0087].  This tank seal 196 corresponds to the “protrusion.”  Id.  Note also that the handle ridge 204, can also correspond to the “protrusion.”  Id. at Fig. 14, [0082].  The tank seal 196 is biased by the housing seal 209, because the tank seal 196 is located on the upper housing 188—and the housing seal 209 will push in the upward direction against the upper housing 188, when the upper and lower housings 188, 190 are connected to one another.  
As noted, the limitation indicating that the protrusion is—“configured to engage a recess in a water reservoir dock of the RPT device when the water reservoir is received by the water reservoir dock, so as to secure the water reservoir to the water reservoir dock”—fails to patentably distinguish over the prior art, because it describes the manner in which the device is intended to be used, rather than its structure.
However, the tank seal 196 is configured to engage a tank inlet interface of a pressure support system 10.  See Kepler Fig. 1B, [0109].  The tank inlet interface comprises a recess, because it contains pathway 296.  Id. at Fig. 22, [0095].  The tank inlet interface also comprises a recess, which are the threaded grooves that receive the grooves on the female portion of the tank seal 196.  Id. at Fig. 14.

    PNG
    media_image1.png
    876
    607
    media_image1.png
    Greyscale

Kelper differs from claim 30, because it fails to teach the seal 209 being “constructed from an elastomeric material.”  But the seal 209 is provided to prevent leakage between the upper and lower housings 188, 190.  See Kelper [0087].  
Virr teaches that an elastomeric material, such as silicone rubber, is a conventional material used to manufacture a gasket used to seal the interface between a cover 36 and base 40, of a humidifier 30.  See Virr Fig. 7, [0061].  It would have been obvious to manufacture Kelper’s seal 209 from silicone rubber, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See 
Claim 31 requires for the device of claim 30, the lid is connected to the base via a hinge joint.  The hinge joint is positioned on an insertion end of the reservoir.  The reservoir includes a latch, positioned at an end of the reservoir opposite the insertion end.  The protrusion is positioned along a top surface of the lid between the hinge joint and the latch.
Additionally, the seal includes a base portion and a lip extending away and/or spaced apart from the base portion and inwardly oriented towards an interior of the water reservoir.  The lip is resiliently movable relative to the base portion.
The following limitations fail to patentably distinguish over the prior art because they describe the manner in which the device operates rather than its structure (see MPEP 2114(II)):
“the seal is configured to temporarily move from the first state to the second state and the protrusion is configured to temporarily move from the equilibrium position to the displaced position during insertion of the water reservoir into the water reservoir dock and then the seal is configured to resiliently return to the first state and the protrusion is configured to return to the equilibrium position when the water reservoir is moved into secured engagement with the water reservoir dock” and
the lip being resiliently movable relative to the base portion to “allow the seal to:  a) compress into the second state when moving the water reservoir lid from the equilibrium position to the displaced position and b) bias the water reservoir lid away from the water reservoir base when in the second state.”
Kepler’s upper housing 188 is connected to the lower housing portion 190 by tabbed protrusions 214 and tab engaging members 230 (together the “hinge joint”).  See Kepler Fig. 14, [0087].  The tank 16 also comprises a catch 226 (the “latch”), positioned at an end of the tank 16 opposite the end containing the hinge joint 214, 230.  Id. at Fig. 14, [0084].  The handle ridge 204 is positioned along a top surface of the upper housing 188 between the hinge joint 214, 230 and the catch 226.  Id.
Kepler differs from claim 31, because the seal 209 does not have the same structure as the claimed “seal.”  
But Kamiya discloses a seal ring 1 for sealing a junction within a tank.  See Kamiya Fig. 1, [0002], [0028]. The seal ring 1 comprises a first curved seal surface 5 (the “base portion”) and a second curved surface 4 (the “lip”) extending away from the first seal surface 5.  Id. at Fig. 1, [0030].  The second curved surface 4 is resiliently movable relative to the first seal surface 5.  Id. at [0032].  

    PNG
    media_image2.png
    1122
    2037
    media_image2.png
    Greyscale

The seal ring 1 is beneficial because it prevents seal surface variations due to differences in thermal contract between the seal ring and the tank joint, to improve resilience of the seal and to prevent leakage.  See Kamiya [0010].  It would have been obvious to use Kamiya’s seal ring 1 in place of Kepler’s seal 209 to provide these benefits.  It also would have been obvious to modify Kepler in this way, because it would merely represent substituting one type of seal ring for another, with a reasonable expectation of success.  See MPEP 2143(I)(B).  With this modification, the second seal surface 4 would be inwardly oriented toward an interior of Kepler’s tank 16, in the same way that the second seal surface 4 is inwardly oriented as seen in Kamiya’s Fig. 2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2–31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–30 of U.S. Patent No. 10,864,343. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5, 8 and 10 teaches the limitations of independent claims 2, 16 and 30.

Instant Application
U.S. Patent No. 10,864,343
2.  A water reservoir for use with a respiratory pressure therapy (RPT) device for pressurizing breathable air to treat a respiratory disorder in a patient, the RPT device being associated with a water reservoir dock to at least partly receive the water reservoir, the water reservoir comprising:
a water reservoir base configured to hold a volume of water to be used for humidification of the breathable air;
a water reservoir lid connected to the water reservoir base; and
a compliant portion configured to seal the water reservoir base and the water reservoir lid relative to one another, the compliant portion being constructed from an elastomeric material, the compliant portion being positioned between the water reservoir lid and the water reservoir base, being coupled to the water reservoir base and/or the water reservoir lid, or being formed as part of the water reservoir lid and/or the water reservoir base,
wherein the water reservoir lid is resiliently movable relative to the water reservoir base between a first position and a second position, the compliant portion being relatively more compressed in the second position compared to the first position, the water reservoir lid and the water reservoir base being sealed relative to one another in the first position and second position, and
wherein the compliant portion is configured to be resiliently compressed to allow the water reservoir lid to move to the second position (a) when inserting the water reservoir into the water reservoir dock and/or (b)when removing the water reservoir from the water reservoir dock.
1. A respiratory pressure therapy (RPT) device for pressurising breathable air to treat a respiratory disorder in a patient, the RPT device comprising: 
a pressure generator configured to pressurise breathable air; 
a chassis supporting the pressure generator and the chassis comprising: 
an RPT device inlet configured to receive breathable air from externally of the RPT device to be pressurised by the pressure generator; 
an RPT device outlet configured to be connected to an air circuit to direct breathable air pressurised by the pressure generator to the patient; and 
a dock configured to receive either a water reservoir or a muffler and the dock comprising: 
a dock outlet positioned on the dock and configured to direct breathable air pressurised by the pressure generator into the water reservoir or the muffler; and a dock inlet positioned on the dock and configured to receive breathable air pressurised by the pressure generator from the water reservoir or the muffler; and 
an external housing supported on the chassis, the pressure generator being enclosed by the external housing, and the external housing forming an opening such that the water reservoir or the muffler is insertable into and removable from the dock through the opening. 

2. The RPT device of claim 1, further comprising the water reservoir, wherein the water reservoir is configured to hold a volume of water to be used for humidification of the breathable air, the water reservoir including a water reservoir inlet and a water reservoir outlet.



8. The RPT device of claim 5, wherein the water reservoir lid includes one of a protrusion and a recess and the dock includes the other one of the protrusion and the recess, the protrusion and the recess being configured to releasably engage one another when the water reservoir is received in the dock to secure the water reservoir in the dock. 

10. The RPT device of claim 8, wherein the compliant portion is configured to be compressed when the water reservoir lid is urged towards the water reservoir base to disengage the protrusion and the recess and allow removal of the water reservoir from the dock. 

a water reservoir base configured to hold a volume of water to be used for humidification of the breathable air;
a water reservoir lid connected to the water reservoir base;
a compressible compliant portion, the compressible compliant portion configured to seal between the water reservoir base and the water reservoir lid, the water reservoir base and the water reservoir lid being movable relative to one another when securely connected whilst maintaining sealing therebetween due to the compressible compliant portion;

wherein the water reservoir lid is configured to move towards the water reservoir base during insertion of the water reservoir into, or releasing the water reservoir from, a water reservoir dock associated with the RPT, thereby compressing the compressible compliant portion; and
a retaining assembly configured to secure the water reservoir to the water reservoir dock, the retaining assembly including a protrusion on the water reservoir lid and configured to releasably engage within a recess formed on the water reservoir dock due to a reaction force to resilient compression of the compressible compliant portion urging the water reservoir lid upwardly and thus the protrusion into the recess.

a pressure generator configured to pressurise breathable air; 
a chassis supporting the pressure generator and the chassis comprising: 
an RPT device inlet configured to receive breathable air from externally of the RPT device to be pressurised by the pressure generator; 
an RPT device outlet configured to be connected to an air circuit to direct breathable air pressurised by the pressure generator to the patient; and 
a dock configured to receive either a water reservoir or a muffler and the dock comprising: 

an external housing supported on the chassis, the pressure generator being enclosed by the external housing, and the external housing forming an opening such that the water reservoir or the muffler is insertable into and removable from the dock through the opening. 

2. The RPT device of claim 1, further comprising the water reservoir, wherein the water reservoir is configured to hold a volume of water to be used for humidification of the breathable air, the water reservoir including a water reservoir inlet and a water reservoir outlet.

5. The RPT device of claim 2, wherein the water reservoir comprises a water reservoir base, a water reservoir lid, and a compliant portion, the compliant portion being constructed from a resilient material and configured to seal between the water reservoir base and the water reservoir lid when the water reservoir lid is in a closed position on the water reservoir base. 

8. The RPT device of claim 5, wherein the water reservoir lid includes one of a protrusion and a recess and the dock includes the other one of the protrusion and the recess, the protrusion and the recess being configured to releasably engage one another when the water reservoir is received in the dock to secure the water reservoir in the dock. 

 

a water reservoir base,
a water reservoir lid pivotably connected to the water reservoir base, the water reservoir lid including a water reservoir inlet and a water reservoir outlet,
a seal constructed from an elastomeric material and configured to seal between the water reservoir base and the water reservoir lid, when the water reservoir lid is in a closed position on the water reservoir base, wherein the seal is configured to facilitate resilient movement between a first state and a second state when the water reservoir lid is in the closed position, the seal being relatively more compressed in the second state compared to the first state, and
a protrusion configured to be movable relative to the water reservoir base between an equilibrium position and a displaced position when the lid is in the closed position and when the water reservoir is moved into and out of engagement with the water reservoir dock, the displaced position corresponding to the second state of the seal and the equilibrium position corresponding to the first state of the seal, the protrusion being configured to be locked within a recess in the water reservoir dock under the resilient bias of the seal when the water reservoir is received by the water reservoir dock, so as to secure the water reservoir to the water reservoir dock.
1. A respiratory pressure therapy (RPT) device for pressurising breathable air to treat a respiratory disorder in a patient, the RPT device comprising: 
a pressure generator configured to pressurise breathable air; 
a chassis supporting the pressure generator and the chassis comprising: 
an RPT device inlet configured to receive breathable air from externally of the RPT device to be pressurised by the pressure generator; 
an RPT device outlet configured to be connected to an air circuit to direct breathable air pressurised by the pressure generator to the patient; and 
a dock configured to receive either a water reservoir or a muffler and the dock comprising: 
a dock outlet positioned on the dock and configured to direct breathable air pressurised by the pressure generator into the water reservoir or the muffler; and a dock inlet positioned on the dock and configured to receive breathable air pressurised by the pressure generator from the water reservoir or the muffler; and 
an external housing supported on the chassis, the pressure generator being enclosed by the external housing, and the external housing forming an opening such that the water reservoir or the muffler is insertable into and removable from the dock through the opening. 

2. The RPT device of claim 1, further comprising the water reservoir, wherein the water reservoir is configured to hold a 

5. The RPT device of claim 2, wherein the water reservoir comprises a water reservoir base, a water reservoir lid, and a compliant portion, the compliant portion being constructed from a resilient material and configured to seal between the water reservoir base and the water reservoir lid when the water reservoir lid is in a closed position on the water reservoir base. 

8. The RPT device of claim 5, wherein the water reservoir lid includes one of a protrusion and a recess and the dock includes the other one of the protrusion and the recess, the protrusion and the recess being configured to releasably engage one another when the water reservoir is received in the dock to secure the water reservoir in the dock. 

10. The RPT device of claim 8, wherein the compliant portion is configured to be compressed when the water reservoir lid is urged towards the water reservoir base to disengage the protrusion and the recess and allow removal of the water reservoir from the dock. 


Response to Arguments
35 U.S.C. 112, Second Paragraph Rejections
The Examiner withdraws the 35 U.S.C. 112, second paragraph rejections of claims 17–20 and 29 in light of the amendments.


35 U.S.C. 103(a) Rejections
The Applicant argues that Kepler’s seal 209 is not a compliant portion hat is capable of being compressed when the tank 16 is inserted into or removed from the dock 14.  See Applicant Rem. dated Mar. 15, 2022 (“Applicant Rem.”) 13.  
The Examiner respectfully disagrees.  The seal 209 has at least some elasticity due to the fact that it forms a gasket between the upper and lower housings 188, 190.  See Kepler Fig. 14, [0087].  Therefore, the seal 209 could be compressed when it is inserted into or removed from the dock 14.  
The Applicant further argues that the functional language in the claims patentably distinguishes over the prior art.  
The Examiner respectfully disagrees.  The “manner of operating the device does not differentiate [an] apparatus claim from the prior art.”  See MPEP 2114(II).
Double Patenting
The Examiner maintains the double patenting rejection over U.S. Patent No. 10,864,343 for the reasons stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776